Citation Nr: 9929727	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a labrum 
tear of the left shoulder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1992.  

In June 1992, service connection was granted for a left 
shoulder disability, and a 10 percent disability rating was 
assigned.  In August 1994, the Department of Veterans Affairs 
(VA) Regional Office (RO) proposed to reduce the assigned 
disability rating to noncompensably disabling, and it 
effectuated that proposal in an October 1994 rating decision, 
with a January 1, 1995 effective date for the reduction.  The 
veteran appealed the reduction.  In an April 1998 rating 
decision, the RO restored the veteran's 10 percent disability 
rating for the disability at issue and denied a disability 
rating in excess of 10 percent for such disability.  

This case came before the Board of Veterans' Appeals (Board) 
in October 1998, at which time the Board issued final 
decisions on two other issues which were then on appeal.  The 
Board remanded the claim currently on appeal.  The Board 
ordered the RO to attempt to obtain additional medical 
records of treatment which might exist, and to have a VA 
examination conducted.  The veteran failed to report for the 
VA examination, and the RO again denied the veteran's claim 
of entitlement to an increased disability rating for his left 
shoulder disability.  The veteran's claims folder was 
returned to the Board.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate the severity of 
his service-connected left shoulder disability.



CONCLUSION OF LAW

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a labrum tear of the 
left shoulder is denied for failure to report for a scheduled 
VA examination.  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service connection was granted for the disability at issue in 
June 1992, and a 10 percent disability rating was assigned.  

In June 1996, a Dr. G. stated that the veteran should be 
evaluated to rule out recurrent shoulder dislocation with 
recurrent instability.  In September 1996, a VA examiner 
noted that the veteran reported reducing recurrent left 
shoulder dislocations by himself.  The VA examiner felt that 
the veteran might have some instability from a Bankhart 
lesion, and recommended an MRI.

In an April 1998 rating decision, the RO denied a disability 
rating in excess of 10 percent for the veteran's service-
connected left shoulder disability.  In April, August, and 
October 1998, the RO had sent correspondence to the veteran's 
latest address of record without it being returned as 
undeliverable.  

The case came before the Board in October 1998, at which time 
the Board remanded the claim to the RO.  The Board ordered 
the RO to attempt to obtain (with the veteran's cooperation) 
additional medical records of treatment which might exist, 
and to have a VA examination including an MRI conducted.  The 
Board in its remand noted that it was remanding the claim for 
the express purpose of having a VA examination which 
determined, in part, whether the veteran had recurrent 
dislocation of the scapulohumeral joint.

Subsequent to the Board's remand decision, the RO has sent 
correspondence to the veteran's latest address of record 
without it being returned as undeliverable.  The veteran did 
not respond to the RO's November 1998 request for him to 
provide it with information that would enable it to obtain 
medical records of left shoulder treatment which the Board 
had ordered it to obtain in its October 1998 remand.  

A VA examination was scheduled on March 10, 1999 to evaluate 
the veteran's left shoulder disability  The veteran failed to 
report for the examination.  An examination cancellation 
sheet contains the veteran's latest address of record, and 
indicates that the VA medical facility had attempted to call 
him by telephone at least three times on the day that he 
failed to report for the examination.

The RO notified the veteran at his latest address of record, 
in its June 1999 Supplemental Statement of the Case, that it 
had denied his claim because he had failed to report for the 
VA examination which had been scheduled, and that he had not 
replied to its request that he give the RO information so 
that it could obtain the medical records which the Board had 
ordered it to obtain in its October 1998 remand.  The RO 
provided the veteran with the provisions of 
38 C.F.R. § 3.655.  The supplemental statement of the case 
was not returned as undeliverable.  The veteran has not 
responded.  

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).


The veteran's left shoulder disability is rated under 
Diagnostic Code 5203.  Diagnostic Code 5203 provides a 20 
percent evaluation for nonunion of the clavicle or scapula 
with loose movement.  Dislocation of the clavicle or scapula 
of the minor arm warrants a 20 percent evaluation.  Malunion 
of the clavicle or scapula or nonunion without loose movement 
is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Re-examination will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.327(a).

When entitlement to a benefit cannot be established without a 
current VA examination or re-examination and a claimant 
without good cause fails to report for such examination, 
action shall be taken in accordance with paragraph (b) of 
this section.  Examples of good cause include, but are not 
limited to, illness, or hospitalization of the claimant or a 
claimant's family member.  When a claimant fails to report 
for an examination in conjunction with a claim for an 
increased rating, the claim shall be denied. 38 C.F.R. § 
3.655(a).

When entitlement to an increased rating cannot be established 
without a current VA examination or re-examination and a 
claimant without good cause fails to report for such 
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, illness, or 
hospitalization of the claimant or a claimant's family 
member.  When a claimant fails to report for an examination 
in conjunction with a claim for an increased rating, the 
claim shall be denied. 38 C.F.R. § 3.655(b).

The Court has held that claims denied based upon 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  In Wamhoff v. Brown, 8 Vet. 
App. 517 (1996), the Court found that notice of a required VA 
examination mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examination, although the evidence in that case later 
revealed that veteran did not in fact receive such 
notification because he was not residing at that address.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's latest address of record.  See 38 C.F.R. § 3.1(q) 
(1998).

Analysis

It is clear from the evidence of record that the veteran's 
entitlement to an increased rating for his left shoulder 
disability cannot be determined without the VA examination 
which the Board had ordered.  A rating higher than the 
currently assigned 10 percent requires either clavicle or 
scapula dislocation or nonunion with loose movement.  While 
the veteran has alleged that he has a recurrent shoulder 
dislocation which he reduces on his own, his opinion that he 
has a recurrent shoulder dislocation disability is not 
competent medical evidence thereof, as he is a layperson.  
Medical expertise on this type of matter is required, and so 
his lay opinion is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The medical evidence 
with respect to the veteran's level of disability, although 
suggestive of instability, was far from definitive on that 
point.  Indeed, the September 1996 VA examiner recommended 
further studies, including an MRI.  

The Board remanded this issue so that a VA examination could 
be conducted in light of the veteran's allegations and the 
possibility that he had a recurrent shoulder dislocation or 
instability or a Bankhart lesion, as indicated by physicians.  
The evidence indicates that the veteran was scheduled for a 
VA examination of his left shoulder and that he failed to 
report for that examination.  He did not provide any 
explanation for his failure to report for the scheduled 
examination, nor did he attempt to reschedule the examination 
or to provide additional medical evidence.  

There is nothing in the record that suggests that the veteran 
did not receive notice of his scheduled examination and it 
has not been contended otherwise.  Numerous pieces of 
correspondence have been sent to the latest address of record 
for the veteran, including a Supplemental Statement of the 
Case that advised the veteran that his claim had been denied 
for failure to report for the VA examination.  None of the 
correspondence has been returned as undeliverable, and the 
veteran has not responded.  

Even if the veteran did not in fact receive the 
correspondence (and the Board points out that there is no 
evidence that he did not receive it), as noted above there is 
a presumption of administrative regularity which in this case 
has not been rebutted.  In the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) [citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)].  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 
38 C.F.R. § 3.1(q) (1998).

The Board is therefore satisfied that the veteran was 
appropriately notified; he failed to report for the scheduled 
examination; and he failed to report for such examination 
without good cause.

The duty to assist the veteran in the development of facts 
pertinent to his claim is not a 'one-way street,' wherein the 
entire burden of such development is placed on VA.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In a case such as this, 
where additional development is required to determine 
entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim as provided under the regulatory provisions 
of 38 C.F.R. § 3.655.

Accordingly, the appropriate disposition of the veteran's 
claim of entitlement to an increased rating for residuals of 
a labrum tear of the left shoulder is a denial because of his 
failure to report for the VA examination of which he was duly 
notified and for which there is no adequate reason or good 
cause demonstrated for his failure to appear.  38 C.F.R. § 
3.655.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
basis that the claim is found not to be well grounded.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a labrum tear of the left shoulder is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

